DEBT EXCHANGE AGREEMENT

 

THIS DEBT EXCHANGE AGREEMENT (this “Agreement”) is entered into as of May 10th,
2016 (the “Effective Date”) by and between Alkame Holdings, Inc., a Nevada
corporation (the “Issuer”) and Coldstream Summit Ltd. (the “Investor”). The
Investor and the Issuer are occasionally referred to herein individually as a
“Party” and collectively as the “Parties.”

 

RECITALS

 

A. Investor is the beneficial owner of various loans made to the Company
pursuant to those promissory notes, made by Issuer in favor of the Investor, the
aggregate amount of those promissory note, including all accrued interest is One
Million Seventy-Six Thousand One Hundred Twenty-Five ($1,076,125) dollars
(collectively, the “Notes”);

 

B. Effective on April 3rd, 2014, the Investor entered into that certain
Assignment of Debt Agreement (the “Assignment”), which in accordance with the
terms and conditions of the Assignment, the Issuer becoming the successor
obligee under the Notes;

 

C. The Issuer desires to cause the Notes to be repaid, and the obligations of
the Issuer represented thereby to be cancelled, by exchanging shares of Series E
Convertible Preferred Stock (the “Preferred Stock”) of the Issuer for the Notes,
as set forth herein, the Certificate of Designation setting forth the
preferences and privileges for the Series E Preferred Stock is attached hereto
as Exhibit A;

 

D. The Investor desires to acquire shares of the Preferred Stock in exchange for
the satisfaction and cancellation of the Notes; and,

 

E. The Issuer and the Investor are entering into this Agreement to set forth the
terms and conditions applicable to the exchange of the Notes for shares of
Preferred Stock;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereby agree as follows:

 

Article 1

 

EXCHANGE OF STOCK AND DEBT SECURITIES

1.1Exchange.

 

(a) The Investor hereby agrees, subject to the terms and conditions set forth
herein, to exchange the aggregate principal amount of the Notes, together with
all interest thereon accrued up to but not including the effective date of such
exchange, for shares of the Preferred Stock (the “Exchange Shares”) at an
exchange price of $0.8609 per share, for an aggregate issuance of the Preferred
Stock to Issuer of One Million Two Hundred Fifty Thousand shares (the “Debt
Exchange”).

 

(b) Subject to the terms and conditions of this Agreement, the consummation of
the Debt Exchange shall take place at a closing (the “Closing”) at such time,
date or place as the Parties hereto may mutually agree upon. At the Closing, the
Investor shall deliver the Notes for cancellation and the Issuer shall deliver
to the Investor certificates representing the Exchange Shares.

 

(c) The Exchange Shares will be issued in full satisfaction and payment of the
Notes, and from and after the consummation of the Debt Exchange the Notes shall
represent solely the right to receive the Exchange Shares. In the event that as
a result of the Debt Exchange, fractional shares of Preferred Stock would be
required to be issued, such fractional shares shall be rounded up or down to the
nearest whole share. The Issuer shall pay any documentary, stamp or similar
issue or transfer tax due with respect to the Debt Exchange.

 



  

 

 

1.2 Legend. Any certificate or certificates representing the Preferred Shares
(or any part thereof) will bear the following legend, together with any and all
other legends as may be required pursuant to applicable law (and the Issuer may
issue appropriate corresponding stop transfer instructions to any transfer agent
for any of such securities):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or under any applicable state law and
may not be transferred, sold or otherwise disposed of unless registered under
such act and applicable state laws or unless an exemption from the registration
requirements under such act or applicable state law requirements is available.”

 

Such legend and the stop transfer instructions shall be removed and the Issuer
shall issue a certificate representing such securities without such legend to
the holder thereof if (i) such securities are registered under the Securities
Act of 1933, or (ii) if such securities are sold pursuant to Rule 144 under the
Securities Act of 1933, or (iii) if such securities are eligible for transfer
under Rule 144(k) under the Securities Act of 1933, and, in the case of (ii) or
(iii), when the Investor has furnished to the Issuer evidence to such effect
that Issuer finds reasonably satisfactory which may include, without limitation,
an opinion of counsel reasonably acceptable to issuer (as to form and substance
and counsel).

 

Article 2

 

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

 

The Issuer hereby represents and warrants to the Investor that:

 

2.1 Corporate Status. The Issuer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate or other power and authority to carry on its business as now
being conducted.

 

2.2 Capitalization. The authorized capital stock of the Issuer consists of
5,000,000,000 shares, consisting of 198,485,547 shares of common stock, par
value $0.001 per share (the “Common Stock”), and 100,000,000 shares of preferred
stock, of which 79,398,334 shares of preferred stock are outstanding, consisting
of 12,000,000 shares of Series A Preferred, 65,398,334 shares of Series B
Preferred, 1,093,957 shares of Series E Preferred and 2,000,000 shares of Series
D Preferred. Each share of Series A Preferred may be converted into five (5)
shares of Common Stock. Each share of Series B Preferred may be converted into
one (1) share of Common Stock. Each share of Series E Preferred may be converted
into the quotient of the Stated Value of $1.00 divided by the closing price per
share of our Common Stock as quoted on the OTC Markets. Each share of Series D
Preferred may be converted into ten (10) shares of Common Stock. In addition, we
have outstanding options and warrants to purchase 1,587,302 shares of our Common
Stock. We also have a Settlement Agreement outstanding, which will require
approximately 136,543,519 shares of our Common Stock to fulfill. Finally, we
have outstanding convertible debt that may convert into 354,748,255 shares of
our Common Stock. As a result, on a fully converted basis there are
approximately 1,513,929,743 issued and outstanding as of the date hereof.

 

2.3 Power and Authority; Binding Agreement. The Issuer has the requisite
corporate power and authority to execute and deliver, and when the Articles of
Incorporation has been adopted and filed with the Secretary of State of the
State of Nevada, to perform its obligations under, this Agreement, and the
Issuer has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement and the consummation of the Debt
Exchange. This Agreement has been duly executed and delivered by the Issuer and,
assuming the due authorization, execution and delivery by each of the other
parties hereto, constitutes the valid and binding agreement of the Issuer
enforceable against the Issuer in accordance with its terms.

 



 2 

 

 

2.4 Non-Contravention. The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated by this Agreement, and
compliance with the provisions hereof, will not, conflict with, or result in any
violation of, or default (with or without notice or lapse of time, or both)
under the Articles of Incorporation or By-laws of the Issuer. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any violation of, or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a benefit under, or
result in the creation of any lien or encumbrance upon any of the properties or
assets of the Issuer or any of its subsidiaries under, (i) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
obligation, instrument, permit, concession, franchise, license or similar
authorization applicable to the Issuer or any of its subsidiaries or their
respective properties or assets or (ii) any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to the Issuer or any of its
subsidiaries or their respective properties or assets, other than any such
conflicts, violations, defaults, rights, losses, liens or encumbrances that,
individually or in the aggregate, are not reasonably likely to have a material
adverse effect on (x) the business condition of the Issuer and its subsidiaries
taken as a whole or (y) the ability of the Issuer to perform its obligations
under this Agreement.

 

2.5 Consents and Governmental Approvals. No consent, approval, order or
authorization of, action by or in respect of, or registration, declaration or
filing with, any federal, state, local or foreign government, any court,
administrative, regulatory or other governmental agency, commission, body or
authority or any non-governmental self-regulatory agency, commission, body or
authority (each a “Governmental Entity”) is required by the Issuer in connection
with the execution and delivery of this Agreement by the Issuer or the
consummation by the Issuer of the Debt Exchange or the other transactions
contemplated by this Agreement, except for the filing of the Certificate of
Designation with the Secretary of State of the State of Nevada, and such other
consents, approvals, orders or authorizations the failure of which to be made or
obtained, individually or in the aggregate, is not reasonably likely to have a
material adverse effect on the Issuer.

 

2.6 Valid Issuance. When issued pursuant to this Agreement in connection with
the Debt Exchange, the Exchange Shares will be duly authorized, validly issued,
fully paid and nonassessable, and the Investor will receive good title to such
shares, free and clear of any liens, claims, security interest or encumbrances.

 

Article 3

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor represents and warrants to the Issuer that:

 

3.1 Authority. The Investor has all requisite power and authority to execute and
deliver, and perform its obligations under, this Agreement. All acts required to
be taken by the Investor to enter into this Agreement and consummate the
transactions contemplated hereby have been properly taken.

 

3.2 Title to the Notes. The Investor is the record and beneficial holder of the
Notes, and holds the Notes free and clear of all claims, liens, security
interests, title defects and objections or any other encumbrances of any kind or
nature whatsoever.

 

3.3 Investment Intent. Investor is acquiring the Exchange Shares being delivered
to Investor under this Agreement for its own account and with no present
intention of distributing or selling any of them in violation of the Securities
Act of 1933 or any applicable state securities law. Investor will not sell or
otherwise dispose of any of such Exchange Shares unless such sale or other
disposition has been registered or is exempt from registration under the
Securities Act of 1933 and has been registered or qualified or is exempt from
registration or qualification under applicable state securities laws. Investor
understands that the Exchange Shares it is acquiring under this Agreement have
not been registered under the Securities Act of 1933 by reason of their
contemplated issuance in transactions exempt from the registration and
prospectus delivery requirements of the Securities Act of 1933 and that the
reliance of the Issuer on this exemption is predicated in part on these
representations and warranties of Investor. Investor acknowledges and agrees
that a restrictive legend consistent with the foregoing has been or will be
placed on the certificates for the Exchange Shares and related stop transfer
instructions will be noted in the transfer records of the Issuer and/or its
transfer agent for the Exchange Shares, and that such Investor will not be
permitted to sell, transfer or assign any of the Exchange Shares acquired
hereunder until such Exchange Shares are registered or an exemption from the
registration and prospectus delivery requirements of the Securities Act of 1933
is available.

 



 3 

 

 

Article 4

 

CONDITIONS

 

4.1 Issuer’s Conditions. The obligations of the Issuer to consummate the
transactions contemplated by this Agreement shall be subject to fulfillment of
the following conditions on or prior to the date of Closing:

 

(a) The representations and warranties of the Investor set forth in Article 3
shall be true and correct on and as of the date of Closing.

 

(b) All proceedings, corporate or otherwise, required to be taken by the
Investor on or prior to the date of Closing in connection with this Agreement,
and the Debt Exchange contemplated hereby, shall have been duly and validly
taken, and all necessary consents, approvals or authorizations required to be
obtained by the Investor on or prior to the Closing shall have been obtained.

 

(c) The Investor shall have delivered the Notes to the Issuer for cancellation.

 

(d) The Investor shall have delivered to the Issuer such other documents,
certificates or other information as the Issuer or its counsel may reasonably
request.

 

(e) The Company hereby agrees that it shall cause its attorney, at the Company’s
cost, to render any opinion letter requested by the Creditor to remove any and
all restrictive legends from any Settlement Shares, or any other shares due
hereunder, due to Creditor per the terms of this Agreement (the “Opinion
Letter”). The Opinion Letter shall be issued to Creditor as required and
requested by Creditor to be able to deposit the Settlement Shares, or any other
shares due hereunder, at Creditor’s broker of choice. The Opinion Letter shall
be issued to Creditor within three (3) business days of the request.

 

 

4.2 Investor’s Conditions. The obligations of the Investor to consummate the
transaction contemplated by this Agreement shall be subject to fulfillment of
the following conditions on or prior to the date of Closing:

 

(a) The representations and warranties of the Issuer set forth in Article 2
shall be true and correct on and as of the date of Closing.

 

(b) All proceedings, corporate or otherwise required to be taken by the Issuer
on or prior to the date of Closing in connection with this Agreement, and the
Debt Exchange contemplated hereby, shall have been duly and validly taken, and
all necessary consents, approvals or authorizations required to be obtained by
the Issuer on or prior to the Closing shall have been obtained.

 

(c) The Issuer shall have issued and delivered, or cause to be issued and
delivered, to the Investor, stock certificates, registered in the name of the
Investor, representing duly authorized, validly issued, fully paid and
non-assessable Exchange Shares.

 

(d) The Issuer shall have delivered to the Investor such other documents,
certificates or other information as the Investor or its counsel may reasonably
request.

 



 4 

 

 

Article 5

 

MISCELLANEOUS

 

5.2 Headings. The headings in this Agreement are for purposes of reference only
and are not to be considered in construing this Agreement.

 

5.3 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered constitutes an original and all
together shall constitute one Agreement.

 

5.4 Enforceability. If any term or provision of this Agreement, or the
application thereof to any person or circumstance, is, to any extent, invalid or
unenforceable, the remaining terms and provisions of this Agreement or
application to other Persons and circumstances are not invalidated thereby, and
each term and provision hereof is to be construed with all other remaining terms
and provisions hereof to effect the intent of the parties hereto to the fullest
extent permitted by law.

 

5.5 Law Governing. This Agreement is to be construed and enforced in accordance
with and shall be governed by the laws of the State of Nevada applicable to
contracts executed in and to be fully performed in that state.

 

5.6 Confidentiality. Until the Issuer makes a press release or other public
announcement about the Exchange, the Investor will maintain the confidentiality
of the Debt Exchange and the terms of the Debt Exchange.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

 

Alkame Holdings, Inc.,

a Nevada corporation

 

 

Dated: May 10th, 2016

By:________________________

Name:

Title:

 

 

 

 

Dated: May 10th, 2016 Coldstream Summit Ltd.

 

By:________________________

Name:

Title:



 

 



 5 



